UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8040


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DIONISIO HERNANDEZ, a/k/a Dionisio Hernandez-Merida, a/k/a
Migo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00253-RJC-DCK-1)


Submitted:    December 3, 2008              Decided:   December 30, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dionisio Hernandez, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dionisio Hernandez appeals the district court’s order

denying   his   motion   for    a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Hernandez, No. 3:05-cr-

00253-RJC-DCK-1 (W.D.N.C. Aug. 27, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       2